Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments filed 8/9/21 have been considered.  Please see Kamat (20050273734) who teaches increasing the sensitivity of certain regions based on design data in pars. 33-36,


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-7, 9-11, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shchegrov (20160003609, from IDS) in view of Chen (20110142327, from IDS) in further view of Kamat (20050273734).
Regarding claim 1, Shchgrov teaches a system comprising: an inspection tool including: an energy source configured to generate energy that is directed to a wafer (par. 85, multiple types of energy sources); and 
a detector configured to detect energy from the wafer and to generate output responsive to the energy that is detected (par. 85, multiple methods for detecting the energy); and 
a processor in electronic communication with the inspection tool, wherein the processor is configured to: receive an image of the wafer based on the output (pars. 81 and 85); 
receive geometric measurements of a design of a plurality of memory devices on the wafer (pars. 47-48 and 85); 
Shchgrov teaches explicitly disclose determine determine a care area with higher inspection sensitivity based on the geometric measurements. 
Chen teaches this pars. 37-38 and 88-90.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Shchgrov the ability to select a higher sensitivity.  The reason is to allow the system to selects regions based on certain criteria.
Kamat teaches increasing the sensitivity of certain regions based on design data in pars. 33-36.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Shchgrov  and Chen the ability to select a higher sensitivity based on design data.  The reason is to place emphasis on important regions (see motivation is pars. 35 of Kamat).  


Regarding claim 5, see par. 8 of Chen.
Regarding claim 6, see par. 64 of Shchegrov (middle critical dimension).  
Regarding claim 7, see pars. 37-38 and 88-90 of Chen which teaches that this is done on the memory device. 
Regarding claims 9-10 see Chen pars. 37-38 and 88-90.  
Regarding claims 11, 15-17, and 19-20 see the rejection of claims 1, 5-7 and 9-10.



Claim 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shchegrov (20160003609, from IDS) in view of Chen (20110142327, from IDS) in further view of Dziura (20170167862).
Regarding claim 2, Shchgrov teach nand cells in par. 14.
Dziura teaches the memory devices is a 3D NAND cell in par. 32.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Shchegrov and Chen the ability to examine 3d NAND memory because it is a well known memory type for metrology measurements.  
Regarding claim 3, see par. 64 of Shchegrov.
Regarding claim 4, see par. 14 of Chen (expanding search area in the x direction).
Regarding claims 12-14, see the rejection of claims 2-4.


Allowable Subject Matter
Claims 8 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622.  The examiner can normally be reached on 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666